Citation Nr: 1431233	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-09 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the rating decision in April 1989 by the RO, denying service connection for urethral stricture.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for urethral stricture.

3.  Entitlement to service connection for urethral stricture.

REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1975 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 
 
In May 2012, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.
 
At the hearing and in his substantive appeal, the Veteran raised the issue of clear and unmistakable error in the rating decision by the RO in April 1989, denying the claim of service connection for urethral stricture.  In January 2013, in the statement of the case, the RO found no clear and unmistakable error in the rating decision in April 1989.  In February 2013, the Veteran filed a substantive appeal to the RO's determination and the issue of clear and unmistakable error is before the Board for appellate review.

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration on the claim of service connection.  As the Board is reopening the claim and granting the claim, the Board is proceeding without providing the Veteran and his attorney a copy of the favorable medical opinion.







FINDINGS OF FACT

1.  In a rating decision in April 1989, the RO denied service connection for urethral stricture on the grounds that it preexisted service and was not aggravated during service; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the denial of service connection or submit new and material evidence within one year of the notice of the adverse determination. 


2.  The rating decision in April 1989 by the RO, denying service connection for urethral stricture, did not contain an outcome determinative error in applying the law extant at that time to the facts known at the time. 

3.  The additional evidence since the rating decision in April 1989 by the RO relates to an unestablished fact necessary to substantiate the claim.

4.  Preexisting gonorrhea, resulting in urethral stricture, was aggravated by service.


CONCLUSIONS OF LAW

1.  The rating decision in April 1989 by the RO, denying service connection for urethral stricture, was not clearly and unmistakably erroneous in fact or in law, and reversal of the rating decision, denying service connection, is not warranted.  38 U.S.C.A. §§ 311, 331, 337, 353 (West 1988); 38 C.F.R. §  3.105(a) (2013); 38 C.F.R. §§ 3.304(b), 3.306(a) (1988).

2.  The criteria to reopen the claim of service connection for a urethral stricture have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for urethral stricture have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).
The Veterans Claims Assistance Act of 2000 (VCAA)

On the claim of clear and unmistakable error, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA inapplicable to a claim that a RO decision contained clear and unmistakable error).  

On the new and material evidence claim, as Board is granting the reopened claim of service conection for urethral stricture, VCAA compliance need not be further discussed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The Veteran moves to reverse the rating decision in April 1989 by the RO, denying service connection for urethral stricture, on the basis of clear and unmistakable error. 

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993). 


There is a three-part test to determine whether a prior decision was based on clear and unmistakable error: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Facts Known at the Time of the Rating Decision in April 1989 

On entrance examination on July 28, 1975, in the report of medical history, the Veteran gave a history of veneral disease.  In the physician's summary, the examiner elaborated on the positive history and commented that the Veteran had gonorrhea, two months previously, which had healed and cured.  The clinical evaluation of the genitourinary system was normal.  A genitourinary defect or diagnosis was not listed.  The Veteran was deemed fit for military service.  

The service treatment records show that on September 10, 1975, the Veteran complained of a penile (urethral) discharge of blood and pus and of occasional dysuria.  The pertinent findings were pus, but not blood.  The gram strains for gonorrhea were negative.  Two weeks later the Veteran was still having the same symptoms and he was started on an antibiotic medication.  The gram stains for gonorrhea were negative.  The impression was nonspecific urthretis.
 
In January 1976, the Veteran again complained of a penile (urethral) discharge of pus and of dysuria.  The gram strains for gonorrhea were positive.  In May 1977, the Veteran complained of a penile lesion, which he had had three times since September 1975.  He also complained of an urethral discharge since entering the service.  The gram stains for gonorrhea were positive.  




Later in May 1977, the Veteran complained of a urethral discharge of blood after intercourse and of dsyuria.  In June 1977, the Veteran complained of urethral bleeding.  History included treatment for gonorrhea in 1976.  An uretherogram showed a distal stricture of the urethra.  In August 1977, the Veteran complained of dysuria. 

In February 1978, the Veteran complained of difficulty urinating.  On examination in June 1979, in the report of medical history, the Veteran gave a history of veneral disease.  In the physician's summary, the examiner commented that the Veteran had hematuria in the past of questionable etiology.  The examiner inserted "1973" and underlined "gonorehea" in the entry for a history of veneral disease.  In December 1979, history included dysuria and urethral stricture.  The laboratory result was gram stain negative for gonorrhea.  In August 1980, the urethral stricture was treated with an internal urethrotomy (dilation).  

In March and April 1981, the Veteran was hospitalized for a patch urethroplasty of the urethral stricture.  History included gonorrhea in 1972 and a urethral stricture ever since.  In August 1981, the Army surgeon, who performed the patch urethroplasty, stated that the urethral stricture was due to gonorrhea in 1972.  The patch urethroplasty was complicated by an urethral fistula, which spontaneously resolved by November 1981.  

In July 1982 and in May 1983, the Veteran complained of dysuria.  In October 1983, the Veteran complained of urinary urgency and dribbling, which were the same as before the patch urethroplasty.  In January 1984, an internal urethrotomy was done, because of the failed patch urethroplasty and recurrence of the urethral stricture with dysuria.  And the same procedure was done in March 1984.    

On periodic examination in November 1986, in the report of medical history, the Veteran gave a history of veneral disease and surgery for urethral stricture at age 24.  



In the physician's summary, there was no comment.  The clinical evaluation of the genitourinary system was normal.  A genitourinary defect or diagnosis was not listed.  

In February 1987, the Veteran was evaluated for recurrent urethral stricture with a history of gonorrhea in about 1972.  After a urethroscopy, the impression was urethral stricture with dilation.  In March 1989, the Veteran declined a medical examination prior to separation. 

After service, in March 1989, the Veteran filed an original claim for VA disability compensation for urethral stricture, beginning in 1979 with surgery in March 1981 and January 1982 and cystoscope in 1987.  In March 1989, the Veteran was scheduled for a VA examination for the residuals of urethral stricture.  The Veteran did not report for the examination.  

In a rating decision in April 1989, the RO denied service connection for urethral stricture under 38 C.F.R. § 3.306(a).  The RO noted that the service medical records showed that the Veteran had an urethral stricture since a bout of gonorrhea in 1972. The RO found that the Veteran had not submitted evidence of residuals of the urethral stricture since service and that he failed to report of a VA examination.  The RO determined that the Veteran had surgical amelioration for a preexisting condition that was not aggravated in service.  The panel of rating specialists included a physician, who signed the rating decision.  

In April 1989, the RO notified the Veteran of the rating decision and of his appellate rights, but he did not appeal the denial of service connection or submit new and material evidence within one year of the notice of the adverse determination.






The Law that Existed at the Time of the Rating Decision in April 1989 

Service connection may be granted for disability resulting from personal injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease contracted in the line of duty in military service.  38 U.S.C. § 331.

A Veteran is presumed in sound condition except for defects, infirmities, or disorders, noted when examined and accepted for service or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and was not aggravated by service.  38 U.S.C. §§ 311, 337.

In the implementing regulation, a Veteran is presumed in sound condition except for defects, infirmities, or disorders, noted when examined and accepted for service or where clear and unmistakable evidence (obvious or manifest) demonstrates that an injury or disease existed prior to service.  Only such conditions as recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b) (1988).

Analysis 

Change in the Legal Standard to Rebut the Presumption of Soundness under 38 U.S.C. § 311 and 38 C.F.R. § 3.304(b) 

At the time of the rating decision in April 1989, the statutue, 38 U.S.C. § 311 (§ 311 was renumbered in 1991 and is currently § 1111 without change in the requirements to rebut the presumption of soundness) provided that the presumption of soundness may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service "and was not aggravated by such service." 

The implementing regulation, 38 C.F.R. § 3.304(b), provided that the presumption of soundness may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service.  



When 38 C.F.R. § 3.304(b) was compared to U.S.C. § 311, 38 C.F.R. § 3.304(b) omitted the requirement of "clear and unmistakable evidence for aggravation of an injury.  While 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C. § 311, the regulation was not invalid until the General Counsel of the Department of Veterans Affairs issued a precedent opinion, VAOPGCPREC 3-2003, effective in July 2003. 

In VAOPGCPREC 3-2003, the General Counsel held that to rebut the presumption of soundness under the current 38 U.S.C. § 1111 (unchanged from the version in § 311), VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA must show a lack of aggravation to rebut the presumption.  The provisions of 38 C.F.R. § 3.304(b) were found to be inconsistent with 38 U.S.C. § 1111 (§ 311) insofar as § 3.304(b) stated that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service and that § 3.304(b) therefore was invalid and should not be followed.  The precedent opinion of the General Counsel is binding on the Board.  38 C.F.R. § 20.101(a). 

In Wagner v. Principi, 370 F.3d 1089,1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit ), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both [emphasis added not in decision] a preexisting condition and a lack of in-service aggravation to over the presumption of soundness under § 1111 [§ 311].  The Federal Circuit also considered 38 U.S.C.A. § 1153 (§ 353) and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims (Veterans Court) stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner. 


Effective in 2005, VA amended 38 C.F.R. § 3.304(b) to conform with 38 U.S.C. § 1111 (311) as interpreted in VAOPGCPREC 3-2003 and Wagner.  

In Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), the Federal Circuit held that the new interpretation of 38 C.F.R. § 3.304(b), pertaining to the presumption of soundness, citing Wagner, can only retroactively affect decisions still open on direct review, not decisions that are final and the new interpretion did not constitute a basis for a claim of clear and unmistakable error in a prior final decision that applied the later-invalidated regulation. 

For this reason, the current legal standard as determined in VAOPGCPREC 3-2003 and Wagner, codified at 38 U.S.C. § 1111 and  38 C.F.R. § 3.304(b), does not retroactively apply to the rating decision in Aprl 1989.  Jordan.  

The Legal Standard to Rebut the Presumption of Soundness under 38 U.S.C. § 311 and 38 C.F.R. § 3.304(b) in effect in April 1989

In VAOPGCPREC 3-2003, the General Counsel explained that prior to finding that 38 C.F.R. § 3.304(b) was invalid, VA had applied 38 C.F.R. § 3.304(b) as requiring that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that an injury or disease existed prior to service, and that the VA's duty to show by clear and unmistakable evidence that a condition was not aggravated by service arose only if evidence first established that the condition underwent an increase in severity during service. 

Also, if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  Only if the claimant satisfied this burden would VA incur the burden of refuting aggravation by clear and unmistakable evidence. 




The legal standard in April 1989 in rebutting the presumption of soundness is summarized as:

The presumption of soundness may be rebutted solely by clear and unmistakable evidence that an injury or disease existed prior to service.  And if a condition was not noted at entry, but is shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifts to the claimant to show that the condition increased in severity during service.  Only if the claimant satisfies this burden will VA incur the burden of refuting aggravation by clear and unmistakable evidence. 

The Pleading of Clear and Unmistakable Error

As for errors of fact and of law, the Veteran argues that although there was an episode of gonorrhea before service, the urethral stricture was not noted on entrance examination and the presumption of soundness attached, which was not rebutted by clear and mistakable evidence that the urethral stricture preexisted service, and therefore service connection was warranted as having had onset in service.  

The Veteran also argues that he had served almost two years before the episode of sexual intercourse, which lead to the urethral stricture.  

The Veteran argues that the RO failed the two prong test to rebut the presumption of soundness, namely, clear and unmistakable evidence of both a preexisting condition and the preexisting condition was not aggravated by service with the burden of proof on VA, citing Horn v. Shinseki, 25 Vet. App. 231, 234-37 (2012).

In support of the claim of clear and unmistakable error, the Veteran refers to an opinion in April 2012 of a private physician.






The Three Part Test for Establishing Clear and Unmistakable Error 

The Veteran asserts that that urethral stricture was not noted on entrance examination and the presumption of soundness attached.  

In the rating decision in April 1989, the RO determined that the Veteran had urethral stricture since an episode of gonorrhea in 1972.  While the Veteran gave a history of gonorrhea on entrance examination, urethral stricture was not noted on the entrance.  To this extent, the RO committed error and the presumption of soundness attached to the claimed urethral stricture, but this does not end the matter.  It must also be determined that the correction of the error would have change the outcome such that service connection would have been granted. 

Under the version of 38 C.F.R. § 3.304(b) in April 1989, to correct the error requires that the presumption of soundness be rebutted by clear and unmistakable evidence that urethral stricture preexisted service.  

The determination of whether the urethral stricture preexisted service is based on all pertinent medical and lay evidence, including the history, manifestations, clinical course, and character of the disability, which encompassed the history of gonorrhea and symptoms of urethral bleeding and dysuria and urethritis in service.  38 U.S.C. § 354 (currently § 1154(a) without change) (1988); 38 C.F.R. § 3.304(b)(1) (1988).  

While the urethral stricture was not noted on entrance, history included gonorrhea.  The examiner elaborated on the positive history and commented that the Veteran had gonorrhea, two months previously, which had healed and cured.  

History alone of a preservice condition recorded on entrance examination does not constitute a notation of such a condition as defined in 38 C.F.R. § 3.304(b) and the presumption of soundness therefore attached to gonorrhea.   




Under then 38 C.F.R. § 3.304(b), clear and unmistakable evidence that the disability existed prior to service rebutted the presumption of soundness.

As for clear and unmistakable evidence that gonorrhea existed prior to service, in addition to the history recorded on entrance, in May 1977, the Veteran complained of urethral discharge since entering the service and of dysuria.  On examination in June 1979, the Veteran gave a history of veneral disease.  The examiner inserted "1973" and underlined "gonorehea" in the entry for a history of veneral disease.  History included gonorrhea in 1972 and a urethral stricture ever since.  In March and April 1981, the Veteran was hospitalized for a patch urethroplasty of the urethral stricture.  In August 1981, the Army surgeon, who performed the patch urethroplasty, stated that the urethral stricture was due to gonorrhea in 1972.  In February 1987, the Veteran was evaluated for recurrent urethral stricture with a history of gonorrhea in about 1972.  

On this evidence, the presumption of soundness as to gonorrhea was rebutted by clear and unmistakable evidence, consisting of the Veteran's own admissions during clinical evaluations for urtheral discharge, dysuria, and urethral stricture, which included a preservice history of gonorrhea.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (The Veterans Court held as a matter of law that a claimant's own admissions can rebut the presumption of soundness, citing 38 C.F.R. § 3.304(b), which was in effect in April 1989). 

As gonorrhea preexisted service, the next inquiry is whether the urethral stricture was a manifestation, that is, a natural progression of the preexisting gonorrhea or the development of a new and separate condition. 

The service treatment records show that on September 10, 1975, the Veteran complained of a penile (urethral) discharge of blood and pus and of occasional dysuria.  Two weeks later the Veteran was still having the same symptoms and he was started on an antibiotic medication.  The impression was nonspecific urthretis.  



In January 1976, the Veteran again complained of a penile (urethral) discharge of pus and of dysuria.  In May 1977, the Veteran also complained of an urethral discharge since entering the service.  Later in May 1977, the Veteran complained of a urethral discharge of blood after intercourse and of dsyuria.  In June 1977, the Veteran complained of urethral bleeding.  History included treatment for gonorrhea in 1976.  An uretherogram showed a distal stricture of the urethra.  In August 1977 and in February 1978, the Veteran complained of dysuria.  In February 1978, the Veteran complained of difficulty urinating.  On examination in June 1979, the examiner inserted "1973" and underlined "gonorehea" in the entry for a history of veneral disease.  In March and April 1981 the Veteran was hospitalized for a patch urethroplasty of the urethral stricture.  History included gonorrhea in 1972 and a urethral stricture ever since.  In August 1981, the Army surgeon, who performed the patch urethroplasty, stated that the urethral stricture was due to gonorrhea in 1972.  In February 1987, the Veteran was evaluated for recurrent urethral stricture with a history of gonorrhea in about 1972.  

The facts show that the symptoms of urethral discharge and bleeding and dysuria were first shown about 40 days after entrance to service and again two weeks later and again in January 1976 and again in May 1977, which resulted in the diagnosis of urethral stricture.  In March and April 1981 the Veteran was hospitalized for treatment of the urethral stricture.  History included gonorrhea in 1972 and urethral stricture ever since.  In August 1981, the Army surgeon, who treated the Veteran, stated that the urethral stricture was due to gonorrhea in 1972.  In February 1987, the Veteran was evaluated for recurrent urethral stricture with a history of gonorrhea in about 1972.  When the Veteran was treated for urethral bleeding and dysuria, the sympotms were consistently associated with the history of preexisting gonorrhea. 







While the RO determined that the urethral stricture preexisted service, which was associated with gonorrhea, the RO did not apply the legal standard to rebut the presumption of soundness, nevertheless there was clear and unmistakable evidence that the urethral stricture was a later complication of the preexisting gonorrhea by history, manifestations, clinical course, and correlation of the facts as expressed in the opinion of the Army surgeon that the urethral stricture was due to gonorrhea in 1972. 

While the RO committed error, there was clear and unmistakable to rebut the presumption of soundness as to gonorrhea, which was the underlying pathology for the urethral stricture, which was a progression of gonorrhea and not the development of a new and separate disability.  As applying the presumption of soundness to gonorrhea does not change the outcome, the error in failing to address the presumption of soundness is not clear and unmistakable. 

As there was evidence of an increase in severity during service, namely, recurrent urethral stricture following surgery to ameliorate the condition, the remaining question is one of aggravation.  A preexisting condition is considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1988); 38 C.F.R. § 3.306(a) (1988).

The service treatment records did not contain any medical evidence, addressing aggravation.  After service when the Veteran filed his claim, the RO afforded the Veteran the opportunity for a VA examination to support his claim, but the Veteran failed to report for the examination.  On the question of aggravation then, the record was incomplete.  While an incomplete record may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  Caffery v. Brown, 6 Vet. App. 377, 383-84 (1994)   





As for the other pleadings, the Veteran argues that he had served almost two years before the episode of sexual intercourse, which lead to the urethral stricture.  The record shows that the Veteran had recurrent symptoms of urethral bleeding and dysuria in September 1975, in January 1976, and in May 1977, which were the same manifestations in May 1977, resulting in the diagnosis of urethral stricture.  The corrent facts were not limited to the episode in May 1977 as suggested.  And no clear and unmistakable error of fact is shown. 

The Veteran argues that the RO failed the two prong test to rebut the presumption of soundness, citing Horn.  The current legal standard for rebutting the presumption of soundness under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b) does not retroactively apply to the rating decision in April 1989.  VAOPGCPREC 3 2003, Wagner, Horn, and Jordan.  And the current legal standard does not constitute a basis for clear and unmistakable error in the rating decision in April 1989 that applied the later-invalidated regulation.

In support of the claim of clear and unmistakable error, the Veteran refers to an opinion in April 2012 of a private physician.  Evidence that was not part of the record at the time of the rating decision in April 1989 cannot form the basis for a finding of clear and unmistakable error in that determination. 

In summary, while the the rating decision in April 1989 by the RO, denying service connection for urethral stricture, contained error,  the error was not outcome determinative in applying the law extant at that time to the facts known at the time.  And reversal of the rating decision in April 1989 by the RO on the basis clear and unmistakable error in fact or in law is not warranted.  

And reversal of the rating decision in April 1989 is not warranted, the Board proceeds with the claim to reopen.  





Claim to Reopen

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).


In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In a rating decision in April 1989, the RO denied the claim of service connection for a urethral stricture on the basis that a urethral stricture preexisted service and was not aggravated by service.  At that time, the evidence of record consisted solely of the service treatment records.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  

Thus, the April 1989 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In April 2008, VA received the Veteran's current application to reopen the claim of service connection for a urethral stricture.  In a rating decision in October 2008, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the rating decision in April 1989.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied on the basis that a urethral stricture preexisted service and was not aggravated by service.

The additional evidence consists of private medical records, VA records, a private medical opinion, the Veteran's testimony, and the report of VA examination. 



As for reopening the claim, the private medical opinion is new and material evidence, and the Board need not now address the other evidence. 

In April 2012, a private urologist expressed the opinion that the Veteran's current recurrent urethral stricture was related to the urethral injury during sexual activity in service, which was surgically repaired.  As the evidence pertains to an unestablished fact, namely, a current disability related to service, and as the lack of such evidence was the basis in part for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156 and the claim of service connection for urethral stricture is reopened. 

As the evidence of record on the reopened claim was insufficient to decide the claim on the merits, the Board obtained a medical expert opinion from the Veterans Health Administration.  As the opinion is favorable to the claim, the Board is proceeding to decide the claim 

Service Connection for a Urethral Stricture

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.

The current legal standard for rebutting the presumption of service connection applies.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable (obvious and manifest) evidence that both the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).





Evidence

The facts from the service treatment records are incorporated here and will not repeated, unless to clarify the Board's reasons and bases. 

After service, private and VA medical records show that in 2008, in 2011, and in 2012 the Veteran sought treatment for recurrent urethral stricture disease. 

In April 2012, a private urologist expressed the opinion that the Veteran's current recurrent urethral stricture was related to the urethral injury during sexual activity in service, which was surgically repaired.  

In May 2012, the Veteran testified that the urethral injury during sexual activity, led to the urethral stricture. 

On VA examination in January 2013, the VA examiner expressed the opinion that the urethral stricture disease started with gonorrhea, which preexisted service.  The VA examiner stated that the degree that the surgical repairs had on the natural progression of the disease could not be determined without speculation. 

In December 2013, As the medical evidence is insufficient to decide claim under the applicable legal theories, the VA medical expert is asked to review the record and to render an opinion, considering the facts summarized above and, if necessary, to review the medical and scientific literature, on the following questions 

1).  Is there an etiological relationship between gonorrhea and urethral stricture disease?

2).  If there is an etiological relationship between gonorrhea and urethral stricture, is it obvious or undebatable that in this case urethral stricture disease preexisted service?

3).  If it is obvious or undebatable that urethral stricture disease preexisted service, is it also obvious or undebatable that the preexisting urethral stricture was not aggravated by service?

In formulating the opinion, the term "aggravation" means a permanent worsening of the preexisting condition as contrasted to temporary or intermittent flare-ups of symptoms during service.








A lack of aggravation means either:

i).  There is no increase in severity of the preexisting disability on the base of the evidence, pertaining to manifestations of the disability prior to, during, or subsequent to service; or,

ii).  Any increase in disability during service was due to the natural progression of the preexisting condition.

4).  If the urethral stricture did not preexist service, is the current urethral stricture a progression of the urethral stricture in service, or a new and separate condition? a VHA medical expert opined that the urethral stricture may have preexisted service and that inservice urethral surgeries and procedures probably aggravated and potentiated the Veteran's urethral stricture disease. 

Analysis

As urethral stricture was not noted upon entry to service, the presumption of soundness applies.  See 38 U.S.C.A. § 1111; Horn, 25 Vet. App. at 237.

VA may rebut the presumption of soundness upon showing clear and unmistakable evidence that the urethral stricture existed prior to service and was not aggravated by service.  Horn, 25 Vet. App. at 234.

As to whether a urethral stricture preexisted service, the medical evidence is divided, much less clear and unmistakable.

As to whether a urethral stricture was not aggravated by service, the medical evidence shows that the urethral stricture was aggravated by service.

For these reasons, VA has insufficient rebut the presumption of soundness.

Service connection is warranted for a current disability that was incurred during active military service.  38 C.F.R. § 3.303(a).

Both the VA medical expert and the Veteran's private urologist agree that the current urethral stricture is a progression of the urethral stricture noted in service.

As the Veteran is presumed sound on entrance to service, the preponderance of evidence shows that his current urethral stricture was incurred during active military service.









ORDER

Reversal of the rating decision in April 1989, denying service connection for urethral stricture, on the basis of clearly and unmistakably error of fact or law is denied. 

As new and material evidence has been presented, the claim of service connection for a urethral stricture is reopened and service connection for a urethral stricture is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


